Citation Nr: 1410202	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-18 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a right shoulder disability. 

5.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The September 2010 rating decision denied service connection for low back muscle strain, right shoulder bursitis, and a left shoulder condition.  It granted service connection for bilateral hearing loss and assigned a noncompensable rating.  The October 2010 rating decision denied service connection for posttraumatic stress disorder (PTSD). 

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.

The other issues have also been recharacterized to comport with the evidence of record. 

In a September 2011 rating decision, the RO denied service connection for hepatitis C.  Although the Veteran submitted a September 2011 statement that referenced testing positive for hepatitis C, it cannot be reasonably construed as a notice of disagreement because it did not reference the rating decision or express disagreement with it.  Therefore, the issue is not on appeal.  38 C.F.R. § 20.201.  

The issues of entitlement to service connection for a psychiatric disorder, entitlement to an initial compensable rating for bilateral hearing loss, entitlement to service connection for a right shoulder disability, and entitlement to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Low back muscle strain existed prior to service and is not shown to have been aggravated by service; degenerative disc disease (DDD) did not manifest within the one year presumptive period after service and was not diagnosed until more than 30 years after service.   


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A June 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).

VA need not obtain an examination as to the Veteran's low back disability because the evidentiary record conclusively demonstrates that the Veteran's low back muscle strain pre-existed service and was not aggravated by service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486. 

In the Veteran's July 2011 Appeal, he did not indicate whether he wanted a Board hearing.  In September 2011, the RO sent the Veteran a letter advising him of his right to a hearing and requesting clarification as to whether he wanted a hearing.  The letter gave him 30 days to respond.  As the Veteran did not reply, and there is no indication from the record that he desires a hearing, and the Board will proceed to adjudicate the claim.  

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a) if the disability manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran indicated in his January 1969 entrance report of medical history that he experienced back trouble.   The Veteran's January 1969 entrance examination report noted "muscle strain to low back."  

Service treatment records do not reflect any treatment for low back muscle strain or for any type of back pain.  

In a report of medical history for a periodic examination in March 1970, the Veteran did not indicate any recurrent back pain.  The contemporaneous medical examination report did not indicate any back injury or condition. 

The Veteran reported no back trouble on his July 1971 report of medical history. 
No back injury or condition was noted on the Veteran's separation examination report in July 1971.  

According to a February 2006 private treatment report, an MRI of the lumbar spine showed degenerative disc disease (DDD) at L3-4 and L5-S1, a compression fracture of the superior endplate of T12, and DDD at T11-12.  

VA treatment records reflect treatment for low back pain beginning in 2006.  In a May 2008 treatment note referencing a prescription for back pain, the Veteran reported that his low back began hurting in service after he picked up two M60s at once.  A February 2009 treatment note referenced a work-related injury in 2005.  In June 2009, the Veteran stated that his back pain began in Vietnam due to thin beds.  He recalled a severe injury from the 1980's in which he had to crawl to the bathroom.  He also referenced an injury at work that exacerbated his back pain.  In the same treatment note, Dr. B.A. wrote that the Veteran's back pain as likely as not began in Vietnam.  In May 2010, the Veteran reported a history of chronic low back pain.         

In a January 2011 statement, the Veteran reported that his back worsened while in Vietnam.  The Veteran stated that he saw a doctor (although his statement was unclear as to when the consult occurred).  The doctor determined that there was nothing he could do.  

While the Veteran has a current diagnosis of low back pain, with MRI results indicating DDD, this disability is not shown to be caused by or aggravated by service.  Low back muscle strain was noted at entrance into service.  The Veteran's service treatment records are silent as to any treatment or diagnosis of a back condition.  Further, the Veteran was evaluated as having no back injury or condition when he separated from service, and the Veteran indicated in his separation report of medical history that he had not experienced any back trouble.  The separation examination report and report of medical history show that the Veteran's back strain was not aggravated by service. 

The Veteran was not diagnosed with DDD until 2006, more than 30 years after service.  VA treatment records similarly reflect that the Veteran was not treated for back pain until more than 30 years after service. 

Although the Veteran has asserted that he experienced back pain in service, which he ascribed to sleeping on thin beds and lifting two M60s at once, there is no documentation of any such pain, diagnosis, or treatment in his service treatment records.  Given the varying in-service causes cited by the Veteran, both of which are not supported by the evidence of record and are inconsistent with the evidence of record, including his statements made at the time of his separation, the Board does not accept the Veteran's statements as credible.

While the Veteran reported chronic low back pain since service, he also reported two post-service injuries.  In any case, the in-service element of the Veteran's service connection claim is not met because the evidence conclusively demonstrates that the Veteran's pre-existing low back strain was not caused by or aggravated by service.  

Dr. B.A.'s note that the Veteran's back pain as likely as not began in Vietnam is assigned no probative value as it is not supported by any analysis and does not discuss the service treatment records or the post-service accidents.  

Although DDD, which was diagnosed in 2006, is considered a chronic condition (i.e. arthritis) under 38 C.F.R. § 3.309, the presumption of service connection for chronic diseases does not apply because the Veteran's DDD did not manifest until decades after service, and was not noted or observed in service.  The principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; service connection for a low back disability is not warranted.   


ORDER

Service connection for a low back disability is denied.  


REMAND

Further development is needed before the remaining claims can be decided.  

PTSD

During the Veteran's September 2010 examination contracted to M.G., Ph.D., PTSD was not diagnosed.  

The Veteran's service records establish that he engaged in combat with the enemy and was exposed to events consistent with the circumstances and occurrences of such.  The examiner stated that, while the Veteran acknowledged having a number of PTSD symptoms, he did not meet the criteria for a PTSD diagnosis under the DSM-IV.  

In particular, the examiner found that the Veteran did not persistently re-experience the traumatic events and did not persistently avoid stimuli associated with the trauma or have numbing of general responsiveness.  However, the examination report includes the Veteran's report of severe nightmares that were continuous and ongoing.  The Veteran also reported trouble sleeping for 41 years.  The VA treatment records indicate that the Veteran experienced daily nightmares of his wartime experiences for several years after his separation from service.  The examiner must explain why these symptoms do not constitute "recurrent distressing dreams of the event" to satisfy criterion B (persistent re-experiencing of traumatic event) under the DSM-IV.  

Additionally, the Veteran's VA treatment records consistently indicated that the Veteran had socially isolated himself.  In an October 2010 treatment note, Dr. B.A. opined that the Veteran used drugs to "cover up" his PTSD, and that his drug abuse since service was an effort to "obliterate any emotions."  The examiner must address why these symptoms do not constitute "efforts to avoid thoughts, feelings, or conversations associated with the trauma," "markedly diminished interest or participation in significant activities," and/or "feeling of detachment or estrangement from others" under criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness) under the DSM-IV.      

The record contains diagnoses of several other mental disorders, including depressive disorder, anxiety disorder, as well as opioid dependence.  The Veteran must be provided a full psychiatric disorders examination to determine which disorders are currently present, and whether any of them are related to service. 

Bilateral Hearing Loss
   
The Veteran's last VA audiology examination was conducted in August 2010, more than three years ago.  As the Veteran has asserted a worsening of his bilateral hearing loss, an updated VA examination must be provided in order to ascertain the current severity of his hearing loss. 

Right Shoulder Disability

On entrance examination in January 1969, the Veteran was found to have right shoulder bursitis.  Service treatment records do not contain any complaint of, or treatment for, the Veteran's right shoulder. 

In a periodic examination in March 1970, right shoulder bursitis was not indicated, and the Veteran did not report any swollen or painful joints on his report of medical history.     

Although no shoulder injuries or conditions were noted on the Veteran's July 1971 separation examination report, the Veteran nevertheless indicated that he experienced swollen or painful joints on his July 1971 separation report of medical history. 

VA treatment notes reflect that the Veteran received treatment for shoulder pain beginning in 2006.  A July 2006 orthopedic office evaluation indicated persistent right shoulder pain. 

An August 2007 orthopedic consultation report with an accompanying MRI of the right shoulder indicated impingement syndrome with probable rotator cuff tear and chronic tendonitis of the right shoulder.

In early May 2009, the Veteran reported that he used a "figure 8" sling in Vietnam but never saw a doctor there.  He stated that his shoulders had hurt since service.  According to a VA pain screening note from late May 2009, the Veteran reported bilateral shoulder pain that onset in 2006.  In December 2010, according to a VA pain screening note, the Veteran reported right shoulder pain that onset in 1970.  

In a January 2011 statement, the Veteran asserted that his bursitis was minimal before service, and that his recovery work in service, along with his fall on the recovery helicopter, caused the majority of the damage to his right shoulder.  The Veteran stated that he had seen a doctor (although his statement was unclear as to when the consult occurred), and that the doctor had determined that there was nothing he could do.  

In February 2011, the Veteran reported that he "barely had bursitis from playing handball" prior to service, and that his work in service frustrated the shoulder pain.  An April 2011 treatment note indicated that the Veteran's shoulder pain was stable.  In a May 2011 treatment note, Dr. B.A. wrote: "I think it is clear from his records that the right shoulder pain has been present since Vietnam."  According to a July 2011 pain screening note, the Veteran's right shoulder pain onset in 2006.  

While right shoulder bursitis was noted on the Veteran's entrance examination and therefore pre-existed service, there is not enough information to definitively determine whether the condition was aggravated by service.  Although the Veteran's service treatment records contained no complaints or treatment for his right shoulder, the fact that he indicated swollen or painful joints on his report of medical history at separation suggests the possibility that his right shoulder disability may have been aggravated by service.  Therefore, the RO must afford the Veteran a VA examination to obtain an opinion as to whether the Veteran's right shoulder condition was aggravated by service. 

Left Shoulder Disability

The Veteran indicated in an October 2010 notice of disagreement that he intended to appeal the issue of "right shoulder (bilateral)."  Although this statement is unclear, when affording the Veteran the benefit of the doubt it appears by his use of the word "bilateral" that he intended to disagree with the rating decisions as to both his left and right shoulder disabilities.  As the RO never issued a statement of the case addressing the issue of service connection for a left shoulder disability, it must do so.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental disorders examination with an appropriate professional.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.  

The examiner is to:

a) Identify any psychiatric diagnosis, to include PTSD, present.  If no psychiatric disorder is present, the examiner must so state. 

b) For every psychiatric diagnosis rendered, the examiner must opine as to whether it is at least as likely as not (probability of 50 percent or greater) related to service or any event of service. 

In determining whether criteria "B" of the DSM-IV for a diagnosis of PTSD have been met, the examiner must consider the following: 

The Veteran's report of continuous, ongoing, severe nightmares and trouble sleeping for 41 years, as indicated by his September 2010 VA examination.  

The Veteran's report of experiencing daily nightmares of his wartime experiences for several years after his separation from service, as indicated by the VA treatment records.  

The examiner must explain why these symptoms do not constitute "recurrent distressing dreams of the event" to satisfy criterion B (persistent re-experiencing of traumatic event) under the DSM-IV. 

Likewise, in determining whether criteria "C" for a PTSD diagnosis have been met, the examiner must consider the following:
  
VA treatment records consistently indicating that the Veteran had socially isolated himself.  

An October 2008 VA treatment note indicating that the Veteran had "blocked out" his war memories with drugs.  

An October 2010 VA treatment note in which Dr. B.A. opined that the Veteran used drugs to "cover up" his PTSD, and that his drug abuse since service was an effort to "obliterate any emotions."  

The examiner must address why these symptoms do not constitute "efforts to avoid thoughts, feelings, or conversations associated with the trauma," "markedly diminished interest or participation in significant activities," and/or "feeling of detachment or estrangement from others" to satisfy criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness) under the DSM-IV.      

A complete explanation must be provided for any opinion expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2. Schedule the Veteran for a VA audiology examination to determine the current severity of his hearing loss.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.  All required testing is to be accomplished.

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's bilateral hearing loss disability, including the extent to which his hearing loss decreases his functioning in terms of performing his daily activities, as well as the impact of the hearing loss on his occupational functioning.

3. Schedule the Veteran for a VA examination of his right shoulder by an appropriate medical professional.  

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.

The examiner must provide an opinion as to whether the evidence clearly and unmistakably shows that the pre-existing right shoulder condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If the answer to the above question is "no," the examiner must state whether it is at least as likely as not that the current right shoulder condition had its onset during active service or is related to any in-service event, disease, or injury. 

A complete explanation must be provided for all opinions expressed.

4. Then, readjudicate the claims for service connection for a psychiatric disorder and a right shoulder disability, as well as the claim for an increased rating for hearing loss.  If any of the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

5. Furnish the Veteran and his representative a statement of the case addressing the issue of entitlement to service connection for a left shoulder disability, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


